 



Exhibit 10.6
AMENDMENT NUMBER 5
TO AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDMENT NUMBER 5, dated as of June 15, 2004 (this “Amendment”)
to the Amended and Restated Loan Agreement, dated as of March 7, 2003 (as
amended or supplemented from time to time as permitted thereby, the “Loan
Agreement”), among CF LEASING LTD., a company with limited liability organized
and existing under the laws of Bermuda (together with its successors and
permitted assigns, the “Borrower”), FORTIS BANK (NEDERLAND) N.V., a Naamloze
Vennootschap (“Fortis”), as agent on behalf of the Lenders (in such capacity,
the “Agent”), BTM CAPITAL CORPORATION (“BTMCC”), a Delaware corporation, HSH
NORDBANK AG, NEW YORK BRANCH (“HSH”), a banking institution duly organized and
validly existing under the laws of Germany, and the other financial institutions
from time to time party hereto (each, including Fortis, BTMCC and HSH, a
“Lender” or “Co-Purchaser” and collectively, the “Lenders” or the
“Co-Purchasers”).
W I T N E S S E T H:
          WHEREAS, the Borrower, Fortis and BTM have previously entered into the
Loan Agreement, dated as of September 18, 2002, as amended and restated as of
March 7, 2003, and subsequently amended by Amendment Number 1 thereto, dated as
of October 15, 2003, Amendment Number 2 thereto, dated as of March 4, 2004,
Amendment Number 3 thereto, dated as of April 30, 2004, and Amendment Number 4
thereto, dated as of May 31, 2004;
          WHEREAS, the parties desire to further amend the Loan Agreement in
order to (i) increase the Aggregate Commitment from Eighty Million Dollars
($80,000,000) to One Hundred Fifty Million Dollars ($150,000,000), (ii) increase
the Class A Commitment with respect to Fortis from Thirty-Five Million Dollars
($35,000,000) to Forty-Five Million Dollars ($45,000,000), (iii) increase the
portion of the Class A Commitment with respect to BTMCC from Forty Million
Dollars ($40,000,000) to Fifty Million Dollars ($50,000,000), (iv) add HSH as a
Lender under the terms of the Loan Agreement with a Class A Commitment of Fifty
Million Dollars ($50,000,000), (v) extend the Conversion Date from June 15, 2004
to June 15, 2005, (vi) exchange the promissory notes issued pursuant to the Loan
Agreement as amended by Amendment No. 1 to the Loan Agreement, dated as of
October 15, 2003, for new Notes, and (vii) to make certain other amendments, all
upon the terms, and subject to the conditions, hereinafter set forth, and in
reliance on the representations and warranties of Borrower set forth herein;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Loan Agreement shall remain in full force and effect in accordance
with the terms and provisions thereof and is hereby ratified and confirmed by
the parties hereto.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
          SECTION 3. Amendment to the Loan Agreement. Effective upon the date
hereof, following the execution and delivery hereof, the following Sections are
hereby amended as follows:
          (a) Section 101 is hereby amended by deleting the term “Aggregate
Principal Balance” in its entirety and replacing such term with the following:
     “Aggregate Principal Balance: As of any date of determination, an amount
equal to the sum of the then Principal Balance of all Notes then Outstanding.”;
          (b) Section 101 is hereby amended by deleting the term “Aggregate
Asset Base” in its entirety and replacing such term with the following:
     “Aggregate Asset Base: As of any date of determination, an amount equal to:
the sum, without duplication, of:

  (1)   the product of (x) eighty percent (80%) and (y) the sum of the Net Book
Values (determined as of the last day of the Collection Period immediately
preceding such date of determination) of all Eligible Containers (to the extent
not then subject to a Finance Lease);     (2)   the amount of cash and the face
amount of Eligible Investments then on deposit in the Trust Account (excluding
the amount necessary to pay all interest and principal which shall be due and
owing as of the next succeeding Payment Date on all Notes then Outstanding) and
the Restricted Cash Account; and     (3)   the product of (x) eighty percent
(80%) and (y) the sum of the then Net Book Values of all Eligible Containers
then subject to Finance Leases.”;

           (c) Section 101 is hereby amended by deleting the term “Commitment
Fee Percentage” in its entirety and replacing such term with the following:
     “Commitment Fee Percentage: The percentage specified as such in the letter
agreement, dated as of June 15, 2004, between the Borrower and the Agent, as
such letter agreement may be amended, modified or supplemented from time to time
in accordance with its terms.”;
          (d) Section 101 is hereby amended by deleting the term “Conversion
Date” in its entirety and replacing such term with the following:
     “Conversion Date: With respect to the Commitment of any Lender, the earlier
to occur of (i) June 15, 2005 (as such date may be extended in accordance with
Section 201(f)), and (ii) the date on which an Early Amortization Event
initially occurs.”;
          (e) Section 101 is hereby amended by adding the following defined term
in the proper alphabetical order:
     “Co-Purchaser: This term shall mean any Lender.”;

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
          (f) Section 101 is hereby amended by adding the following defined term
in the proper alphabetical order:
     “Effective Date: June 15, 2004.”;
          (g) Section 101 is hereby amended by deleting the term “Eligible
Container” in its entirety and replacing such term with the following:
     “Eligible Container: Any Container which shall comply with each of the
following requirements as of the date indicated below:
     (i) Purchase Parameters. Such Container conformed, on the date of its
original acquisition by the Borrower, with the Purchase Parameters in effect on
such date of acquisition;
     (ii) Casualty Losses. Such Container shall not have suffered a Casualty
Loss on such date of determination;
     (iii) Title. The Borrower shall have had good and marketable title to such
Container, free and clear of all Liens other than Permitted Liens, on such date
of determination;
     (iv) Maximum Concentration of Non-Monthly Lease Agreements. If such
Container is on lease, then when considered with all other Eligible Containers
owned by the Borrower, the sum of the Net Book Values of all Eligible Containers
then subject to a Lease for which rent is payable on other than a monthly basis
shall not exceed five percent (5%) of the Aggregate Net Book Value;
     (v) Valid and Perfected Security Interest. The Security Agreement is
effective to create in favor of the Agent a valid and perfected first security
interest in such Container, subject only to Permitted Liens;
     (vi) Maximum Concentration of Refrigerated Containers. When considered with
all other Eligible Containers owned by the Borrower, the sum of the Net Book
Values of all refrigerated Containers will not exceed an amount equal to
thirty-five percent (35%) of the then Aggregate Net Book Value;
     (vii) Specialized Containers. When considered with all other Eligible
Containers owned by the Borrower, all of the following are correct: (A) the sum
of the Net Book Values of all Specialized Containers (other than refrigerated
Containers) will not exceed an amount equal to twenty-five percent (25%) of the
then Aggregate Net Book Value, (B) the sum of the Net Book Values of a
particular type of Specialized Container (other than refrigerated Containers)
shall not exceed Fifteen Million Dollars ($15,000,000), and (C) all Specialized
Containers acquired by the Borrower on or after the Restatement Date shall be
twenty feet (20’) long or forty feet (40’) long;
     (viii) Maximum Lessee Concentrations. If such Container is then on lease,
then, when considered with all other Eligible Containers then on lease, the sum
of the Net

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
Book Values of all Eligible Containers then on lease to any single lessee will
not exceed the following:
     (a) if such lessee is set forth on Exhibit E hereto, an amount equal to the
greater of (x) twelve Million Dollars ($12,000,000) and (y) twelve percent (12%)
of the then Aggregate Net Book Value; or
     (b) in all other instances not covered by clause (a), an amount equal to
the greater of (x) five Million Dollars ($5,000,000) and (y) five percent (5%)
of the then Aggregate Net Book Value;
     (ix) Maximum Concentration of Finance Leases. If such Container is then
subject to the terms of a Finance Lease, then, when considered with all other
Eligible Containers then on lease, the sum of the Net Book Values of all
Containers subject to Finance Leases shall not exceed twenty (20%) of the then
Aggregate Net Book Value;
     (x) Maximum Concentration of Non-USD Denominated Leases. When considered
with all other Eligible Containers owned by the Borrower, the sum of the Net
Book Values of all Containers subject to Non-USD Denominated Leases will not
exceed an amount equal to five percent (5%) of the then Aggregate Net Book
Value;
     (xi) Compliance with ISO; Age; Term Lease. Each New Container acquired by
the Borrower on or after the Restatement Date shall comply with all of the
following: (A) be an ISO compliant Container (excluding any tank containers),
(B) be less than twenty-four (24) months old as of the date of acquisition by
the Borrower, and (C) when considered with all other Eligible Containers owned
by the Borrower, at least eighty-five percent (85%) of such New Containers
(based on the sum of the Net Book Values of all such New Containers) shall then
be subject to a Term Lease;
     (xii) Purchase Price. The purchase price for any New Container acquired by
the Borrower on or after the Restatement Date shall not exceed its then fair
market value; and
     (xiii) Lessee Bankruptcy. If such Container is then subject to a Finance
Lease, the related lessee is not, to the knowledge of the Borrower or the
Manager, subject to bankruptcy, insolvency or similar proceedings.”;
          (h) Section 101 is hereby amended by deleting the term “Eligible
Interest Rate Hedge Provider” in its entirety and replacing it with the
following:
     “Eligible Interest Rate Hedge Provider: One of the following:
     (i) so long as the Notes are not rated by a Rating Agency, either (A) Bank
of Tokyo — Mitsubishi Ltd., New York Branch or any of its Affiliates, (B) HSH
Nordbank AG, New York Branch or any of its Affiliates, or (C) a bank or
financial institution that has a long-term unsecured indebtedness rated not less
than “A” by S&P or “A3” by Moody’s and which is reasonably satisfactory to the
Agent; or

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
     (ii) if the Notes are rated by a Rating Agency, a bank or financial
institution that has (A) a long-term unsecured indebtedness rated not less than
“A+” by S&P or “A3” by Moody’s, or (B) made arrangements satisfactory to the
Rating Agencies to secure its obligations under such Hedge Agreement.”;
          (i) Section 101 is hereby amended by deleting the term “Final Payment
Date” in its entirety and replacing such term with the following:
     “Final Payment Date: The Payment Date occuring on June 15, 2013.”;
          (j) Section 101 is hereby amended by amending and restating the
defined term “Interest Rate” to read as follows:
     “(A) if no Early Amortization Event has occurred and is then continuing,
with respect to the Class A Notes, a rate per annum equal to the sum of
(i) Adjusted LIBOR (or, if a Eurodollar Disruption Event is then continuing, the
Prime Rate) for such Interest Period, plus (ii) one of the following: (x) during
the period from and including the Effective Date to, but excluding, the
Conversion Date, one and one-half of one percent (1.50%) per annum, (y) during
the period from and including the Conversion Date to, but excluding, the one
year anniversary thereof, one and three-quarters of one percent (1.75%) per
annum or (z) thereafter, two percent (2%) per annum;
     “(B) if no Early Amortization Event has occurred and is then continuing,
with respect to the Class B Notes, a rate per annum equal to the sum of
(i) Adjusted LIBOR (or, if a Eurodollar Disruption Event is then continuing, the
Prime Rate) for such Interest Period, plus (ii) four and one-half of one percent
(4.50%) per annum;
     (C) if an Early Amortization Event has occurred and is then continuing,
with respect to the Class A Notes, a rate per annum equal to the sum of
(i) Adjusted LIBOR (or, if a Eurodollar Disruption Event is then continuing, the
Prime Rate) for such Interest Period, plus (ii) two and three-quarters percent
(2.75%) per annum; and
     (D) if an Early Amortization Event has occurred and is then continuing,
with respect to the Class B Notes, a rate per annum equal to the sum of
(x) Adjusted LIBOR (or, if a Eurodollar Disruption Event is then continuing, the
Prime Rate) for such Interest Period, plus (y) five and one-half percent (5.50%)
per annum.”;
          (k) Section 101 is hereby amended by inserting the following defined
term in the appropriate alphabetical order:
     “Non-USD Denominated Leases: Leases of Containers under which the related
rent is payable in currencies other than United States Dollars and the Lease
does not contain a clause providing for adjustment of such rent to reflect
exchange rate movements between such currency and the United States Dollar.”;

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
          (l) Section 101 is hereby amended by deleting the table in clause
(2) of the defined term “Principal Payment Amount” in its entirety and replacing
such table with the following:
“

                      Number of Payment Dates After         Conversion Date  
Annual Principal Reduction Required
 
    1-12       10.0 %
 
    13-24       10.0 %
 
    25-36       12.5 %
 
    37-48       12.5 %
 
    49-60       12.5 %
 
    61-72       12.5 %
 
    73-84       15.0 %
 
    85-96       15.0 %”;

          (m) Clause (a) of Section 201 is hereby amended by deleting the
reference to “Eighty Million Dollars ($80,000,000)” and replacing it with “One
Hundred Fifty Million Dollars ($150,000,000)”;
          (n) Clause (b) of Section 201 is hereby amended by deleting it in its
entirety and replacing such clause with the following:
     “(b) Advances. Prior to the Conversion Date, each of the Class A Notes and
Class B Notes shall be a revolving note with a maximum principal amount equal to
the then current Class A Commitment and Class B Commitment, respectively, for
the related Lender, and the Borrower may, subject to the terms and conditions of
this Loan Agreement, borrow, repay and reborrow amounts in respect of such
Class A Commitment and Class B Commitment; provided, however, that if the
Aggregate Class A Principal Balance shall be less than the then current Class A
Aggregate Commitment, then the Lenders shall, at the request of the Borrower and
subject to compliance with the terms of Section 1002 of this Agreement, make one
or more Class A Advances (for each such Lender, pro rata, in proportion to such
Lender’s Class A Commitment) in such aggregate amount that the Aggregate Class A
Principal Balance (after giving effect to such Class A Advance(s)) then
Outstanding shall not exceed One Hundred Forty-Five Million Dollars
($145,000,000); provided, further, that in no event shall any Lender be required
to make a Class A Advance that, when considered with all unpaid Class A Advances
previously made by such Lender, would exceed the related Class A Commitment of
such Lender. The failure of any Lender to make an Advance on any Funding Date
shall not relieve any other Lender of its obligation to make an Advance, but no
Lender shall (i) be responsible for the failure of any other

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
Lender to make an Advance on any Funding Date or (ii) be obligated to make an
incremental Advance on behalf of such non-performing Lender. Each Lender, or the
Agent on its behalf, shall maintain a record of all Advances and repayments made
on the Notes and such records shall be conclusive absent manifest error. On the
Original Closing Date, the Borrower issued a note (the “Closing Date Note”) to
Fortis in a maximum principal amount equal to Thirty-Five Million Dollars
($35,000,000). On the Restatement Date, the Borrower issued the following Notes
to the respective Lenders: (i) a Class A Note in the maximum principal balance
of Twenty Million Dollars ($20,000,000) (of which Eight Million Eight Hundred
Forty-Seven Thousand One Hundred Twenty-Two and 47/100 Dollars ($8,847,122.47)
was outstanding after giving effect to the Advances made on the Restatement
Date) to Fortis, (ii) a Class A Note in the maximum principal amount of
Twenty-Five Million Dollars ($25,000,000) (of which Eleven Million Fifty-Eight
Thousand Nine Hundred Three and 08/100 Dollars ($11,058,903.08) was outstanding
after giving effect to the Advances made on the Restatement Date) to BTMCC and
(iii) a Class B Note in the maximum principal balance of Five Million Dollars
($5,000,000) (of which Five Million Dollars ($5,000,000) was outstanding after
giving effect to the Advances made on the Restatement Date, and such amount
being the maximum principal balance of such Class B Note permitted hereunder,
there were no additional Advances available to the Borrower with respect to such
Class B Note) to Fortis. Immediately thereafter, the Closing Date Note was
cancelled. On October 15, 2003, the Borrower exchanged the Class A Notes issued
to Fortis and BTMCC on March 7, 2003 pursuant to this Loan Agreement and issued
the following Notes to the respective Lenders: (i) a Class A Note in the maximum
principal balance of Thirty-Five Million Dollars ($35,000,000) to Fortis and
(ii) a Class A Note in the maximum principal balance of Forty Million Dollars
($40,000,000) to BTMCC. On the Effective Date, Fortis and BTMCC will exchange
the Class A Notes issued to them on October 15, 2003 pursuant to this Loan
Agreement for: (i) in the case of Fortis, a Class A Note in the maximum
principal balance of Forty-Five Million Dollars ($45,000,000) and (ii) in the
case of BTMCC, a Class A Note in the maximum principal balance of Fifty Million
Dollars ($50,000,000). In addition, the Borrower will issue to HSH on the
Effective Date a Class A Note in the maximum principal balance of Fifty Million
Dollars ($50,000,000). On the Effective Date, HSH will make an Advance that will
be used to prepay the principal balance of the Class A Notes issued to Fortis
and BTMCC in the amounts of Nine Million Six Hundred Forty-Two Thousand Seven
Hundred Eighty-Eight and 23/100 Dollars ($9,642,788.23) and Eleven Million Six
Hundred Twenty-Eight Thousand Sixty-Eight and 16/100 Dollars ($11,628,068.16),
respectively. After giving effect to such advance and prepayment, the unpaid
principal balance of the Class A Notes issued to BTMCC, Fortis and HSH will be
Twenty-One Million Two Hundred Seventy Thousand Eight Hundred Fifty-Six and
40/100 Dollars ($21,270,856.40), Nineteen Million One Hundred Forty-Three
Thousand Seven Hundred Seventy and 76/100 Dollars ($19,143,770.76) and
Twenty-One Million Two Hundred Seventy Thousand Eight Hundred Fifty-Six and
40/100 Dollars ($21,270,856.40), respectively;”
          (o) Clauses (c) and (d) of Section 201 are hereby amended by deleting
all references to “Seventy-Five Million Dollars ($75,000,000)” and replacing
them with “One Hundred Forty-Five Million Dollars ($145,000,000)”;
          (p) The last sentence of Section 504 is hereby amended in its entirety
by deleting such sentence and replacing it with the following:

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
     “None of the Purchase Agreement, the CFB Purchase Agreement, the CCCL
Purchase Agreement, the Security Agreement or any Interest Rate Hedge Agreement
have been supplemented, amended or otherwise modified since the Original Closing
Date.”;
          (q) The first sentence of Section 1002 shall be amended by deleting
the reference to “Seventy-Five Million Dollars ($75,000,000)” and replacing it
with “One Hundred Forty-Five Million Dollars ($145,000,000)”;
          (r) Clause (c) of Section 1002 is hereby amended by deleting such
clause in its entirety and replacing it with the following:
     “(c) Asset Base Certificate. Borrower shall have delivered to the Agent a
duly completed and executed Asset Base Certificate, determined as of the last
day of the immediately preceding Collection Period and calculated to give effect
to the Containers to be acquired with the proceeds of such Advance, which
certificate shall comply with the requirements therefor set forth in the Loan
Agreement”;
          (s) Clause (f) of Section 1002 shall be amended by deleting the
reference to “Section 202” and replacing it with “Section 201”;
          (t) Clause (5) of Section 1101 is hereby amended by deleting such
clause in its entirety and replacing it with the following:
     “(5) The Weighted Average Age of all Eligible Containers as of the last day
of any Collection Period Date is eight (8) years or more;”;
          (u) Clause (D) of Section 1203(i) is hereby amended by deleting such
clause in its entirety and replacing it with the following:
     “(D) increase the Commitment of a Lender over the amount thereof in effect
(it being understood and agreed that a waiver of any Potential Event of Default,
Manager Default, or Event of Default or a mandatory reduction in the Commitments
shall not constitute a change in the terms of any Commitment of any Lender) or
at any time permit either the Principal Balances of all Class A Notes then
Outstanding to exceed One Hundred Forty-Five Million Dollars ($145,000,000) or
the Aggregate Commitment to exceed One Hundred Fifty Million Dollars
($150,000,000);”; and
          (v) Article XII of the Loan Agreement is hereby amended to include the
following Section 1225 after Section 1224:
     “ Section 1225. Role of Co-Purchaser. The parties hereto agree that each
Co-Purchaser shall have no duties or obligations under this Loan Agreement
beyond its duties and/or obligations as a Lender.”;
          (w) Schedule 1 of the Loan Agreement is hereby amended by deleting it
in its entirety and replacing it with Schedule 1 attached hereto.
          (x) Schedule 11.01 of the Loan Agreement is hereby amended by deleting
it in its entirety and replacing it with Schedule 11.01 attached hereto.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
          SECTION 4. Representations, Warranties and Covenants.
          The Borrower hereby confirms that each of the representations,
warranties and covenants set forth in Articles V and VI of the Loan Agreement
are true and correct as of the date first written above with the same effect as
though each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates.
          SECTION 5. Amendment to Purchase Parameters.
          By executing this Amendment, each of the Borrower, the Agent and the
Lenders evidence their consent to the amendment of the Purchase Parameters
effected by the amendment attached as Schedule 2 hereto.
          SECTION 6. Effectiveness of Amendment; Terms of this Amendment.
          (a) This Amendment shall become effective on the date on which all of
the conditions precedent set forth below are satisfied, which shall be in no
event later than June 15, 2004:
(i) Amendment. The Agent shall have received this Amendment, in form and
substance satisfactory to the Lenders, executed and delivered by Borrower and
all other parties hereto;
(ii) Notes. The Agent shall have received separate Notes executed by the
Borrower in favor of each Lender;
(iii) Certificate of Officer/Secretary; Organizational Documents. The Agent
shall have received separate certificates, each dated the Effective Date,
executed by authorized signatories of each of the Manager and the Borrower,
certifying (A) that attached to such certificate(s) is a true, correct and
complete copy of the Memorandum of Association or other organizational document
of such company certified by the Secretary of the Borrower or the Manager, as
applicable, as of a date close to the Effective Date, (B) that attached to such
certificate is a true, correct and complete copy of the bylaws and each other
organizational document of such company then in full force and effect, (C) that
attached to such certificate is a Certificate of Compliance from the Secretary
of State (or equivalent) of any other jurisdiction where such company is
required to be qualified to do business, dated as of a date close to the
Effective Date, (D) that attached to such certificate is a true, correct and
complete copy of the resolutions adopted by the board of directors of each such
company then in full force and effect authorizing the execution, delivery and
performance by such company of each of the amendment documents to which it is a
party and (E) the name of the officer(s) of such company authorized to execute
amendment documents on behalf of such company;

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
(iv) Asset Base Certificate. The Borrower shall have delivered to the Agent and
each Lender a duly executed Asset Base Certificate calculated as of the
Effective Date;
(v) Opinions. Conyers Dill & Pearman shall have delivered to the Agent its
corporate matters opinion for the Borrower with regard to the documents executed
on or as of the Effective Date and a reliance letter with respect to its
September 18, 2002 opinion regarding true sale and non-consolidation. Maples &
Calder shall have delivered to the Agent its corporate matters opinion for the
Manager with regard to the documents executed on or as of the Effective Date and
a re-issuance of its September 18, 2002 opinion regarding true sale and
non-consolidation. Denton Wilde Sapte shall have delivered to the Agent a
reliance letter with respect to its September 18, 2002 opinion regarding the
Purchase Agreement. Thacher Proffitt & Wood LLP shall have delivered to the
Agent its opinion letter regarding the enforceability of the documents executed
on or as of the Effective Date, a reliance letter with respect to its
September 18, 2002 opinion regarding security interest and a reliance letter
with respect to its September 18, 2002 opinion regarding enforceability; and
(vi) Payment of Fees. All fees due to the Lenders on or before the Effective
Date shall have been paid to the extent notified to the Borrower in writing.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          (d) Except as expressly amended or modified hereby, the Loan Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
          SECTION 7. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.
          SECTION 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
          SECTION 9. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND THE AGENT AND
THE BORROWER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR
THE PURPOSES OF ENFORCING THIS AMENDMENT, THE AGENT, EACH LENDER AND THE
BORROWER EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE AGENT AND THE BORROWER HEREBY EACH
IRREVOCABLY APPOINTS AND DESIGNATES CT CORPORATION SYSTEM, HAVING AN ADDRESS AT
111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT
FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND THE AGENT AND THE BORROWER EACH AGREE THAT
SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH
PROCESS ON SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1402, THE AGENT AND THE BORROWER SHALL EACH MAINTAIN THE DESIGNATION AND
APPOINTMENT OF SUCH AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THE LOAN
AGREEMENT SHALL HAVE BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE
AGENT OR THE BORROWER, AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND
APPOINT ANOTHER SUCH AGENT SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER
TO THE AGENT EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH
APPOINTMENT.
          SECTION 10. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Borrower under the Loan Agreement, or the security interest in the
Collateral created thereby.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

                  CF LEASING LTD.    
 
           
 
  By:   /s/ DENNIS J. TIETZ    
 
                Name: Dennis J. Tietz         Title: Director    

Amendment No. 5 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6

                  FORTIS BANK (NEDERLAND) N.V., as Agent and a Lender    
 
           
 
  By:   /s/ M. A. N. VAN LACUM    
 
                Name: M. A. N. van Lacum         Title: Director    
 
           
 
  By:   /s/ P. R. G. ZAMAN    
 
                Name: P. R. G. Zaman         Title: Deputy Director    

Amendment No. 5 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6

                  BTM CAPITAL CORPORATION, as a Lender    
 
           
 
  By:   /s/ JOHN F. McCARTHY    
 
                Name: John F. McCarthy         Title: Vice President    

         
 
  Address:   111 Huntington Avenue, Suite 400
 
      Boston, MA 02199
 
       
 
  Attention:   Vice President — Administration
 
  Facsimile:   (617) 345-1444
 
  Telephone:   (617) 345-5727

Amendment No. 5 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6

                  HSH NORDBANK AG, NEW YORK BRANCH,
as a Lender    
 
           
 
  By:   /s/ MATHIS SHINNICK    
 
                Name: Mathis Shinnick         Title: Senior Vice President    
 
           
 
  By:   /s/ STEPHANIE PIEH    
 
                Name: Stephanie Pieh         Title: Vice President    

Amendment No. 5 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
SCHEDULE 1
LIST OF LENDERS AND RESPECTIVE COMMITMENTS

                             Lender   Commitment
Fortis Bank (Nederland) N.V.
  $45,000,000 Class A Commitment

 
  and

 
  $5,000,000 Class B Commitment
 
       
BTM Capital Corporation
  $50,000,000 Class A Commitment
 
       
HSH Nordbank AG, New York Branch
  $50,000,000 Class A Commitment

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
SCHEDULE 2
FORM OF AMENDMENT TO PURCHASE PARAMETERS
     Effective as of June 15, 2004, the term “Purchase Parameter” in Section 1.1
of the Members Agreement (as defined in the Loan Agreement), shall be amended to
read as follows:
     “Purchase Parameters. The policy employed by the Manager from time to time
in acquiring New Containers for the account of the Borrower, as such policy may
be amended from time to time by a Board Majority. The “Purchase Parameters” are
as follows:
     (i) the maximum purchase price to be paid by the Borrower for any standard
dry cargo Container shall not exceed $2,100 per CEU;
     (ii) the maximum purchase price to be paid by the Borrower for any
Specialized Containers shall not exceed the amount in effect and previously
approved by a Board Majority;
     (iii) if such Container is a New Container and will be subject to either a
Term Lease or a Finance Lease on the date on which it is acquired by the
Borrower, the projected ARPEC for such Lease shall be not less than the sum of
(A) three month LIBOR on such date and (B) eleven percent (11%). In this regard,
“ARPEC” shall mean a fraction (expressed as a percentage) the numerator of which
is equal to the product of (A) the daily lease rental attributable to such
Container pursuant to the terms of such Lease and (B) 365, and the denominator
of which is equal to the original equipment cost of such Container; and
     (iv) if such Container is a New Container and will be subject to a Master
Lease on the date of acquisition by the Borrower, then, when considered with all
other New Containers then owned by the Borrower, the sum of the Net Book Values
of all New Containers then subject to the terms of a Master Lease will shall not
exceed an amount equal to the product of (A) fifteen percent (15%) and (B) the
sum of the then Net Book Values of all New Containers then owned by the
Borrower.”.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
SCHEDULE 11.01
NOTICE ADDRESSES

          If to the Borrower:   CF Leasing Ltd.     Clarendon House     Church
Street     Hamilton HM 11     Bermuda     Attn: Secretary
 
  Telephone: 441 295-1422  
 
  Telefax: 441 292-4720  
 
        with a copy to:   Cronos Containers Limited     The Ice House     Dean
Street     Marlow     Buckinghamshire SL7 3AB     England     Attn: Peter J.
Younger
 
  Telephone: 44 1628-405580  
 
  Telefax: 44 1628-405648  
 
        If to the Agent:   Fortis Bank (Nederland) N.V.     Coolsingel 93/1    
P.O. Box 749     3000 AS Rotterdam     The Netherlands
 
  Attention: Menno van Lacum  
 
  Telephone: 31 10 401 6160    
 
  Telefax:31 10 401 6014    

Schedule 11.01-1



--------------------------------------------------------------------------------



 



Exhibit 10.6

          If to the Lender(s):   Fortis Bank (Nederland) N.V.     Coolsingel
93/1     P.O. Box 749     3000 AS Rotterdam     The Netherlands
 
  Attention: Menno van Lacum  
 
  Telephone: 31 10 401 6160  
 
  Telefax: 31 10 401 6014  
 
            BTM Capital Corporation     111 Huntington Avenue, Suite 400    
Boston, Massachusetts 02199
 
  Attention: Senior Vice President — Administration  
 
  Telephone: (617) 573-9000  
 
  Telefax: (617) 345-1444  
 
       
 
  and    
 
            HSH Nordbank AG, New York Branch     590 Madison Avenue     New
York, NY 10022-2540
 
  Attention: Stephanie Pieh or Linh Duong  
 
  Tel.: (212) 407-6065 or (212) 407-6072  
 
  Fax: (212) 407-6033  

Schedule 11.01-2